DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II claims 13-19 in the reply filed on 8-11-2021 is acknowledged.  The traversal is on the ground(s) that the lack of unity restriction is improper.  This is not found persuasive, Applicant argues that “apparatus for mounting” in claim 1 preamble should be read as an apparatus claim with a structure for mounting (page 1, last paragraph), this is not understood since no apparatus mounting structure is set forth in the claim, claim 1 recites a mount body structure and claim 12 recites “the apparatus”… “wherein the cylindrical body”.  The mount body of Blomdahl has a mouth since it is a cylindrical connected body (11) open (mouth) at each end (15; Fig. 1). The Examiner’s position is that the reference to Blomdahl is adequate to provide basis for the lack of unity restriction of the previous Office Action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 sets forth three steps of “providing”, providing terminology does not positively set forth an order of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16,18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berton (6,858,117) in view of Engelhard (FR 2088783).  Berton discloses a method of manufacturing a flexible pipe body (1) comprising helically winding tensile armour wires (41; col. 3, lines 50-52) over an underlying layer (7) and securing a cylindrical mount body (14,15) over the tensile armour layer (Fig. 2; col. 4, lines 33-36).  The mount body (14,15) has first and second open ends (mouths) wherein Fig. 1 shows that the mount body (14,15) is of a length (L’) and has open ends.  The mount body has at least one securing element (21,22) between a plurality of spaced apart recessed regions (20) in an outer surface (15; Fig. 2).  The regions (20) have at least spaced area regions (either side of bolt head 23; Fig. 2) and there are a plurality of regions over the mount body surface.  Berton does not disclose providing an outer sheath over the mount body and armour layer.  Engelhard teaches providing an outer sheath (7) over a cylindrical mount body (14; Fig. 5) (translation; page 2, lines 48-49) .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berton in view of Engelhard and further in view of Parks et al. (2019/0331286).  Berton in view of Engelhard does not disclose marking the outer sheath.  Parks teaches that it is known to wrap a covering sheath (110) over a pipe (410) and to provide marks (140) ([0059], lines 15 -19) on an outer surface of the sheath.  It would have been obvious to the skilled artisan prior to the effective filing date of the present invention to provide marks on the outer sheath of the flexible pipe of Berton in view of Engelhard in order to mark a lineal position of a location of the mount bodies in units that are easily recognizable by an operator.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/EDWARD T TOLAN/Primary Examiner, Art Unit 3725